Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 209







State of North Dakota, 		Plaintiff and Appellee



v.



Lionel E. Smith, 		Defendant and Appellant







No. 20120234







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Christene A. Reierson, Assistant State’s Attorney, Courthouse, P.O. Box 5005, Minot, ND 58702-5005, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for defendant and appellant; submitted on brief.

State v. Smith

No. 20120234



Per Curiam.

[¶1]	Lionel Smith appeals from a criminal judgment after a jury found him guilty of terrorizing.  On appeal, Smith argues the trial evidence was insufficient to sustain the guilty verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom